DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 61/736,044, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent claim 14
Claim 14 further claims wherein the suppressing crystal formation comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules and at least one of the following (i) including in the solution one or more additives, or (ii) by altering molecular structure of the polymer using atactic sequences or side groups. The ‘044 provisional generally does not provide support for disrupting the formation of intermolecular bonds. Page 7 of the ‘044 does acknowledge that low crystallinity may be the result of fast solvent evaporation, however does not disclose the solvents interact with polymer molecules. The ‘044 provisional also discusses atactic polyacrylonitrile (ii), however the presence of atactic sequences/groups is only with respect to PAN, not all polymers as is currently claimed. Additionally, the atactic sequences/groups is acknowledged by the provisional as producing lower crystallinity, but the provisional is silent as to disrupting formation of intermolecular bonds. The provisional is completely silent as to the presence of additives (i).
Independent claim 18 claims a continuous nanofiber with an average diameter ranging from 50-100 nm wherein the nanofiber has strength of 1550 MPa to 1750 MPa and a fracture toughness of 500 MPa to 600 MPa and lacks support for the same reasons presented with respect to claim 14 above. Claim 18 also recites “wherein the continuous nanofiber is adapted to form a sheet, a membrane, a yarn, a two dimensional assembly, a three dimensional assembly, or a coating”. The ‘044 provisional is completely silent as to end products the nanofibers may be used in.
Claim 20 claims continuous nanofiber as in claim 18, wherein the continuous nanofiber is adapted to form a sheet, a membrane, a yarn, a two dimensional assembly, a three dimensional 
Claim 38 claims the continuous nanofiber of claim 14, wherein the process further comprises performing a liquid soaking of the one or more continuous nanofibers, the liquid soaking resulting in a disruption of crystallization. The ‘044 provisional is completely silent as to liquid soaking.
Claims 39 and 46 claim the continuous nanofiber of claim 14 or 18, wherein the polymeric solution comprises a polymer selected from the group presented. As discussed with respect to claim 14 above, the ‘044 provisional only discloses the used of PAN with the instant invention. Polyester, Nomex, polyamide 6, and polyamide 66 fibers are used only as comparisons to the PAN fiber (see pages 9 and 12 of the ‘044 provisional).
Claim 41 claims the continuous nanofiber of claim 14, wherein the one or more continuous nanofibers is adapted to form a sheet, a membrane, a yarn, a fabric, a two dimensional assembly or array, a three dimensional assembly or array, or a coating. The ‘044 provisional is completely silent as to end products the nanofibers may be used in.
Claim 42 claims the continuous nanofiber of claim 14, wherein the diameter is based at least in part on an applied electric filed strength of 10 kilovolts to 12 kilovolts over a spinning distance of 5 centimeters to 40 centimeters. The ‘044 provisional is completely silent as to this limitation.
Claims 43-45 claim the continuous nanofiber of claim 14, wherein the process further comprises applying one or more of heat, ultraviolet radiation, or a chemical reagent, specifically ultraviolet radiation or a chemical reagent, to the one or more continuous nanofibers resulting in 
Claim 47 claims the at least one continuous nanofiber of claim 14, wherein the one or more additives comprise plasticizers. The ‘044 provisional is completely silent as to the inclusion of plasticizers.
Independent claim 48 claims a continuous nanofiber having an average diameter of 50 nanometers, wherein the nanofiber has a strength of 1550 MPa to 1750 MPa and a fracture toughness of 500 MPa to 600 MPa and lacks support for the same reasons presented with respect to claim 14 above.
Claim 49 claims the nanofiber of claim 48, wherein the suppressing crystal formation comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules and at least one of the following (i) including in the solution one or more additives, or (ii) by altering molecular structure of the polymer using atactic sequences or side groups and lacks support for the same reasons presented with respect to claim 14 above.
Claim 50 claims the at least one continuous nanofiber of claim 49, wherein the one or more additives comprise plasticizers. The ‘044 provisional is completely silent as to the inclusion of plasticizers.
Independent claim 51
Claim 52 claims the nanofiber of claim 51, wherein the suppressing crystal formation comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules and at least one of the following (i) including in the solution one or more additives, or (ii) by altering molecular structure of the polymer using atactic sequences or side groups and lacks support for the same reasons presented with respect to claim 14 above.
Claims 53 and 56 claim the at least one continuous nanofiber of claim 52, wherein the one or more additives comprise plasticizers. The ‘044 provisional is completely silent as to the inclusion of plasticizers.
Independent claim 54 claims a continuous nanofiber with an average diameter ranging from 50-100 nm wherein the nanofiber has a strength of 1550 MPa to 1750 MPa and a toughness of 500 MPa to 600 MPa and lacks support for the same reasons presented with respect to claim 14 above.
Claim 55 claims the nanofiber of claim 51, wherein the suppressing crystal formation comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules and at least one of the following (i) including in the solution one or more additives, or (ii) by altering molecular structure of the polymer using atactic sequences or side groups and lacks support for the same reasons presented with respect to claim 14 above.
Claims 57-60 claims the nanofibers exhibiting and elastic modulus from 8 GPa to 50 GPa and lack support for the same reasons presented with respect to claim 14 above.


Summary
Therefore, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-18 and 38-46 are amended; claims 47-60 are new; and claims 1-13, 20, and 22-37 are cancelled, resulting in claims 14-19, 21, and 38-60 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 has been considered by the examiner.

Examiner Note
Applicant is advised that should claim 53 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims  objected to because of the following informalities:  Both claims  under (C) .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 38-45, 47, and 57-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 14 and 57-60, the instant specification does not provide support for a nanofiber consisting essentially of polymer with an elastic modulus from 8 GPa to 50 GPa. Paragraph [0046] of the instant specification describes how reducing the fiber diameter from about 2.8 micrometers to about 100 nm results in a simultaneous increase in elastic modulus from about 0.36 GPa to about 48 GPa. Therefore the instant specification only provides explicit support for a polymer fiber with an elastic modulus 48 GPa and a diameter of 100 nm. FIG. 6B is 
Claims 15-17, 38-45, 47 are also rejected under 112(a) based on their dependency from claim 14, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18, 21, 46, 48-53, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chasiotis (US 2012/0077032)1.
With respect to claims 18, 21, and 48 Chasiotis teaches PAN polymer nanofibers (composed essentially of polymer) that may be used as precursors for producing carbon nanofibers that exhibit excellent mechanical properties and may serve as ideal reinforcement materials for strengthening and stiffening nanocomposites (paragraphs [0007] and [0043]). The method of making the nanofibers includes providing (a) a solution comprising a polymer and a solvent (b) a nozzle for ejecting the solution, and (c) a stationary collector disposed a distance apart from the nozzle (paragraph [0008]). A voltage is applied between the nozzle and the stationary collector, and a jet of the solution is ejected from the nozzle toward the stationary collector (paragraph [0008]). An electric field is maintained as the jet is ejected, and a significant portion of the solvent from the jet is evaporated and one or more polymer nanofibers are deposited on the stationary collector as the jet impinges thereupon (electrospinning) (paragraph [0008]). The diameters of the nanofibers are about 500 
With respect to the continuous nanofiber being adapted to form a sheet, a membrane, a yarn, a two dimensional assembly, a three dimensional assembly, or a coating, since the PAN polymer is in the form of a nanofiber, the ordinary artisan would recognize that the nanofiber is adapted to form a yarn, as yarns are formed of one or more fibers.
The nanofiber diameter range substantially overlaps the claimed range in the instant claims 18, 21, and 48. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Chasiotis, because overlapping ranges have been held to establish prima facie obviousness.
	
Chasiotis teaches the claimed invention above but does not expressly teach PAN fibers having a fracture toughness of 500 MPa to 600 MPa and a strength of 1550 MPa to 1750 MPa. It is reasonable to presume that the toughness and true strength properties are inherent to Chasiotis.
Support for said presumption is found in that Chasiotis teaches all the limitations of claim 18 and 48 above. Additionally, Chasiotis discloses the nanofibers may exhibit a low crystallinity of at least about 16% (paragraph [0016]). Based on the reported low crystallinity of at least about 16%, and the 
According to paragraph [0006] of the instant specification, it is suggested that low crystallinity in electrospun nanofibers may be responsible for exceptionally high nanofiber ductility and toughness while high polymer chain orientation gives rise to high strength and modulus. As discussed above, the nanofibers of Chasiotis have low crystallinity and high polymer chain orientation. The importance of crystallinity and molecular orientation with respect to the mechanical properties of nanofibers is also acknowledged by Chasiotis (paragraphs [0044] and [0060]).
Paragraph [0050] of the instant specification also discusses that diameter size has an effect on strength and toughness of continuous electrospun PAN, with smaller diameters resulting in higher elastic modulus, true strength, and toughness, with the largest values recorded for ultrafine nanofibers smaller than about 250 nanometers. Similarly, Chasiotis also teaches electrospun PAN nanofibers with a diameter less than 500 nm (paragraph [0046]).


With respect to claim 46, Chasiotis teaches all the limitations of claim 18 above. Chastiotis further teaches the polymer nanofibers are typically polyacrylonitrile (PAN) (paragraph [0046]).

With respect to claim 49-50, Chasiotis teaches all the limitations of claim 48 above. The limitation “wherein the electrospinning process comprises suppressing polymer crystallization by disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules, and at least one of (i) including in the solution one or more additives, or (ii) altering molecular structure of the polymer using atactic sequences or side groups resulting in suppressing polymer crystallization in the one or more continuous nanofibers” and “wherein the one or more additives comprise plasticizers” are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113. 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chasiotis discloses the nanofibers may 


With respect to claim 51, Chasiotis teaches PAN polymer nanofibers (composed essentially of polymer) that may be used as precursors for producing carbon nanofibers that exhibit excellent mechanical properties and may serve as ideal reinforcement materials for strengthening and stiffening nanocomposites (for use in composites) (paragraphs [0007] and [0043]). The method of making the nanofibers includes providing (a) a solution comprising a polymer and a solvent (b) a nozzle for ejecting the solution, and (c) a stationary collector disposed a distance apart from the nozzle (paragraph [0008]). A voltage is applied between the nozzle and the stationary collector, and a jet of the solution is ejected from the nozzle toward the stationary collector (paragraph [0008]). An electric field is maintained as the jet is ejected, and a significant portion of the solvent from the jet is evaporated and one or more polymer nanofibers are deposited on the stationary collector as the jet impinges thereupon (electrospinning
The nanofiber diameter range substantially overlaps the claimed range in the instant claims 51. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Chasiotis, because overlapping ranges have been held to establish prima facie obviousness.
	
Chasiotis does not explicitly teach that crystal formation is suppressed during electrospinning, however Chasiotis does disclose the nanofibers may exhibit a low crystallinity of at least about 16% (paragraph [0016]). Based on the reported low crystallinity of at least about 16%, and the similarities in electrospinning methods to that disclosed in claim 17, which is a method of reducing crystallinity, it is reasonable to presume that the electrospinning of Chasiotis suppresses crystallinity to a similar degree as the instant invention. It is noted that suppressing crystallinity is a method step, and since Chasiotis appears to teach the structure that results from this method step (low crystallinity) the method limitation is met.
Chasiotis teaches the claimed invention above but does not expressly teach PAN fibers having a toughness of 500 MPa to 600 MPa and a true strength of 1500 MPa to 1700 MPa. It is reasonable to presume that the toughness and true strength properties are inherent to Chasiotis.
Support for said presumption is found in that Chasiotis teaches all the limitations of claim 51 above, including the claimed method of electrospinning resulting in low crystallinity. Chasiotis also discloses that to make polymer nanofibers having high molecular orientation, during its travel towards the stationary collector the jet undergoes several instabilities whereby the diameter of the jet decreases and at least a portion of the solvent evaporates (paragraphs [0044]-[0046]), as is claimed in claim 15. Additionally, depending on the electrospinning 
According to paragraph [0006] of the instant specification, it is suggested that low crystallinity in electrospun nanofibers may be responsible for exceptionally high nanofiber ductility and toughness while high polymer chain orientation gives rise to high strength and modulus. As discussed above, the nanofibers of Chasiotis have low crystallinity and high polymer chain orientation. The importance of crystallinity and molecular orientation with respect to the mechanical properties of nanofibers is also acknowledged by Chasiotis (paragraphs [0044] and [0060]).
Paragraph [0050] of the instant specification also discusses that diameter size has an effect on strength and toughness of continuous electrospun PAN, with smaller diameters resulting in higher elastic modulus, true strength, and toughness, with the largest values recorded for ultrafine nanofibers smaller than about 250 nanometers. Similarly, Chasiotis also teaches electrospun PAN nanofibers with a diameter less than 500 nm, for example between about 100 nm and about 300 nm (paragraph [0046]).
Since Chasiotis teaches both the claimed electrospinning methods, in addition to similar materials and diameters, it is reasonable to presume the nanofiber of Chasiotis will display similar properties to that of the instant invention.

With respect to claims 52-53 and 56, Chasiotis teaches all the limitations of claim 51 above. The limitation “wherein suppressing polymer crystallization comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chasiotis discloses the nanofibers may exhibit a low crystallinity of at least about 16% (paragraph [0016]). Chasiotis also teaches the use of dimethylformamide (DMF) as the electrospinning solvent (paragraphs [0054] and [0075]). The instant specification does not provide an explicit range of crystallinity that results from the method step of “suppressing crystallinity” for all polymers as claimed, however the inset in FIG. 6F appears to show a crystallinity of approximately 44% for PAN nanofibers with an average diameter of approximately 250 nm. DMF is also used as the solvent (instant specification; paragraph [0052]). Therefore, due to the use of the same solvent as the instant specification that results in a similar crystallinity, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method.

Claim(s) 19 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chasiotis (US 2012/077032)2 in view of Song (“Enhancing Crystallinity and Orientation by Hot-Stretching to Improve the Mechanical Properties of Electrospun Partially Aligned Polyacrylonitrile (PAN) Nanocomposites”)1.
With respect to claim 19, Chasiotis teaches all the limitations of claim 18 above.
Chasiotis is silent as to the continuous nanofiber comprising a nanoreinforcement adapted to form a composite, an adhesive, a nanoreinforced interlaminar of a fiber-matrix interface, or a nano-hook-and-loop bond.
Song teaches partially aligned polyacrylonitrile (PAN)-based nanofibers electrospun from PAN and PAN/single-walled carbon nanotubes (SWNTs) in a solution of dimethylformamide (DMF) to make nanofiber composites (abstract). Song further teaches the in order to enhance the strength of nanofibers, inorganic single-walled carbon nanotubes (SWNTs) (nanoreinforcement) have been considered as ideal reinforcement materials due to their excellent mechanical properties and good electrical and thermal conductivity (1. Introduction).
Since both Chasiotis and Song teach electrospun oriented PAN nanofibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed nanoreinforcements) in order to enhance the strength of the nanofibers. The resulting fiber would be a composite.

With respect to claim 54, Chasiotis teaches PAN polymer nanofibers (composed essentially of polymer) that may be used as precursors for producing carbon nanofibers that exhibit excellent mechanical properties and may serve as ideal reinforcement materials for strengthening and stiffening nanocomposites (three dimensional assembly) (paragraphs [0007] and [0043]). The method of making the nanofibers includes providing (a) a solution comprising a polymer and a solvent (b) a nozzle for ejecting the solution, and (c) a stationary collector disposed a distance apart from the nozzle (paragraph [0008]). A voltage is applied between the nozzle and the stationary collector, and a jet of the solution is ejected from the nozzle toward the stationary collector (paragraph [0008]). An electric field is maintained as the jet is ejected, and a significant portion of the solvent from the jet is evaporated and one or more polymer nanofibers are deposited on the stationary collector as the jet impinges thereupon (electrospinning) (paragraph [0008]). The diameters of the nanofibers are about 500 nm or less (paragraph [0046]).
The nanofiber diameter range substantially overlaps the claimed range in the instant claim 54. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Chasiotis, because overlapping ranges have been held to establish prima facie obviousness.
	
Chasiotis teaches the claimed invention above but does not expressly teach PAN fibers having a fracture toughness of 500 MPa to 600 MPa and a strength of 1550 MPa to 1750 MPa. It is reasonable to presume that the toughness and true strength properties are inherent to Chasiotis.
Support for said presumption is found in that Chasiotis teaches all the limitations of claim 54 above, including the claimed method of electrospinning resulting in low crystallinity. Chasiotis also discloses that to make polymer nanofibers having high molecular orientation, during its travel towards the stationary collector the jet undergoes several instabilities whereby the diameter of the jet decreases and at least a portion of the solvent evaporates (paragraphs [0044]-[0046]), as is claimed in claim 15. Additionally, depending on the electrospinning conditions, the polymer nanofibers may have an orientation factor of at least 50% (paragraph [0048]). The nanofiber may also go through additional processing such as cold drawing in order to further decrease its diameter (paragraph [0049]), as in claim 16.
According to paragraph [0006] of the instant specification, it is suggested that low crystallinity in electrospun nanofibers may be responsible for exceptionally high nanofiber ductility and toughness while high polymer chain orientation gives rise to high strength and modulus. As discussed above, the nanofibers of Chasiotis have low crystallinity and high polymer chain orientation. The importance of crystallinity and molecular orientation with respect to the mechanical properties of nanofibers is also acknowledged by Chasiotis (paragraphs [0044] and [0060]).
Paragraph [0050] of the instant specification also discusses that diameter size has an effect on strength and toughness of continuous electrospun PAN, with smaller diameters resulting in higher elastic modulus, true strength, and toughness, with the largest values recorded 
Since Chasiotis teaches both the claimed electrospinning methods, in addition to similar materials and diameters, it is reasonable to presume the nanofiber of Chasiotis will display similar properties to that of the instant invention.
The nanofiber comprising a nanoreinforcement adapted to form at least one of an adhesive or a nano-hook-and-loop bond defines the nanofiber by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 54. See MPEP 2173.05(g). Chasiotis in view of Song teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

With respect to claim 55,
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Chasiotis discloses the nanofibers may exhibit a low crystallinity of at least about 16% (paragraph [0016]). Chasiotis also teaches the use of dimethylformamide (DMF) as the electrospinning solvent (paragraphs [0054] and [0075]). The instant specification does not provide an explicit range of crystallinity that results from the method step of “suppressing crystallinity” for all polymers as claimed, however the inset in FIG. 6F appears to show a crystallinity of approximately 44% for PAN nanofibers with an average diameter of approximately 250 nm. DMF is also used as the solvent (instant specification; paragraph [0052]). Therefore, due to the use of the same solvent as the instant specification that results in a similar crystallinity, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method.

Response to Arguments
Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on January 13, 2021.
New claim objections have been raised above.

Response – Claim Rejections 35 USC §112
The rejections of claims 39 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 
New rejections under 35 U.S.C. 112(a) has been applied above.

Response – Claim Rejections 35 USC §103	
Applicant’s arguments filed January 13, 2021 with respect to the newly added amendment of an elastic modulus from 8 GPa to 50 GPa in claim 14 not being taught by Chasiotis have been fully considered and are persuasive.
The rejections of claims 14-17 and 38-45 under 35 U.S.C. 103 as being unpatentable over Chasiotis (US 2012/0077032) are withdrawn.

Applicant’s arguments with respect to claims 18, 21, 40, 41, 47, 48, 51, and 54 have been fully considered and are not persuasive.
On pages 10-11 and 12 of the response Applicant submits that Chasiotis does not teach the newly added amendment of continuous nanofiber adapted to form a sheet, a membrane, a yarn, a two dimensional assembly, a three dimensional assembly, or a coating in claims 18 and 41. Applicant submits that paragraph 7 and 43, which the Examiner previously relied on when addressing claim 20, disclose the properties of carbon nanofibers, not a continuous polymer nanofiber.
The Examiner agrees with Applicant’s remarks that the disclosure of Chasiotis at paragraphs [0007] and [0043] are with respect to the carbon nanofibers, not the 

On page 11 Applicant submits that Chasiotis does not teach an average diameter of 50 nm or 50-100 nm, with respect to claims 21, 40, 48, and 51. Applicant submits Chasiotis discloses each polymer nanofiber has an average diameter of about 500 nm or less (e.g., between about 100 and about 300) and FIGS. 16(a) to 16(c) show the distribution of PAN nanofibers, which are all greater than 50 nm.
The Examiner respectfully disagrees. As discussed in the rejections above and acknowledged by Applicant, Chasiotis teaches electrospun PAN nanofibers with a diameter less than 500 nm (Chasiotis; paragraph [0046]). This teaching overlaps with Applicant’s claimed ranges. With respect to the FIGs. and exemplary embodiments, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented